Case: 1:21-cv-00112 Document #: 32 Filed: 07/20/21 Page 1 of 1 PagelD #:57

[If you need additional space for ANY section, please attach an additional sheet and “Ell “ED

7/20/2021
UNITED STATES DISTRICT COURT
BRUT
NORTHERN DISTRICT OF ILLINOIS a eAe WEBB AT COURT

ANGELA ©. WILLIAMS Case Number: 1:21-CV-00112

Plaintiff

Judge: GARY FEINERMAN
Vv.

MADDEN MENTAL HEALTH CENTER Magistrate Judge: M. DAVID WEISMAN

Defendant

ws ee aS aS

Motion for Judgement

I, Angela C. Williams, Pro Se Litigant, ask the Court to grant a motion for judgement against the defendant,
Madden Mental Health Center, due to: (1) Madden failed to filed an appearance, (2) Madden has failed to
respond, (3) Madden has failed to file a motion under Rule 12, (4) Madden has failed to seek an extension of
time, (5) Madden has failed to appear at status hearings, (6) Madden has failed to cooperated with the courts.

Williams asked to be placed in a sedentary office position. Madden had office positions available at the time
of Williams' request and changed the titles, changed the titles option, or eliminated the positions. Therefore,
making it impossible for Williams to qualify for the position. Madden has an available position in the main
administration building as the Front Desk Receptionist. The position is short staffed and has been since
Williams last worked in the position on light-duty.

Williams move this court for a judgment by default in this action, and show that the complaint in the above
case was filed in this court on the 7th day of January 2021; the summons and complaint were duly served on
the Defendant, Madden Mental Health Center; no answer or other defense has been filed by Madden Mental
Health Center; default was entered in the civil docket in the office of this clerk on the 4th day of April 2021;
no proceedings have been taken by Madden Mental Health Center since the default was entered; Madden
Mental Health Center was not in military service and is not an infant or incompetent as appears in the
declaration of Angela C. Williams submitted herewith.

Wherefore, Williams moves that this court make and enter a judgment that gives her relief: (1) damages,

(2) sedentary office position, (3) back wages lost ($2719 per month) until she is placed in a sedentary position
or until Madden accommodates her restrictions, (4) lost benefits and benefits time accrued, (5) monetary lost
including all raises, bonuses and percentages gained, (6) and emotional distress, (7) Williams wants to be
made whole.

Dated: 7-20-2021 /s/ Angela C. Williams
68 W. 144th St., D,
Riverdale, IL 60827
(708) 510-6178

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
